DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
On pg. 9, ¶¶ 6, 7 of the response filed 08/25/2022, applicant argues that “the first and second pumps of Ogawa do not correspond to first or second pump that supplies coolant to the lower or upper spray nozzles at a first (p1) or a second (p2) working pressure of claim 1.”
“The first and second nozzles of claim 1 constitute separate devices, which act independently of each other; whereas, Ogawa discloses a special cavitation nozzle that needs to be supplied with coolant of two different pressure levels. See paragraphs [0007] and [0016], and Fig. 1 of Ogawa, which disclose that each cavitation nozzle 41 is connected to one high pressure line PH and one low pressure line PL.” Upon further consideration, because Ogawa teaches using both of a low and a high-pressure pump for each nozzle, and because the upper and lower spray booms of Seidel would have no need of both of a low and a high-pressure pump, a modification of Seidel in view of Ogawa cannot be made without the use of impermissible hindsight.
For at least that reason, the prior art as exemplified by Seidel et al. (US 2012/0031159 A1), in view of Ginzburg (US 5,212,975 A), Fu et al. (CN 108927409 A), and Ogawa et al. (US 2013/0305799 A1), fails to anticipate or render obvious in combination “a first pump that supplies the coolant to the lower spray nozzles at a first working pressure (p1); a second pump that supplies the coolant to the upper spray nozzles at a second working pressure (p2); a control device that sets the first working pressure (p1) lower than the second working pressure (p2)” (clm. 1), in combination with the other limitations of the claim.
Further, said prior art fails to anticipate or render obvious in combination “the change from the flat-jet nozzles to the full-jet nozzles occurs only one time within the sequence of spray booms for each region of regions of the spray booms” (clm. 8), in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753